       Case 1:20-cv-00079-MCC Document 21 Filed 07/17/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIJAH GAMON,                                :      Civil No. 1:20-CV-79
                                             :
      Plaintiff,                             :
                                             :
            v.                               :
                                             :      (Magistrate Judge Carlson)
JOSHUA BELL, et al.,                         :
                                             :
      Defendants.                            :


                          MEMORANDUM OPINION

I.    Statement and Facts of the Case

      This is a civil rights case filed by the pro se plaintiff, Elijah Gamon, who was

incarcerated in the Lycoming County Prison in 2017 following an incident with

officers of the Williamsport Police Department. Gamon’s claims arise out of an

alleged assault by police officers and subsequent lack of medical treatment he

received while he was incarcerated at Lycoming County Prison in November 2017.

       Mr. Gamon’s complaint was a spare document. The allegations in Gamon’s

complaint consisted of two paragraphs—one alleging that Officers Bell and Gardner

assaulted and injured him during an incident on November 24, 2017, and one

alleging that the medical staff at Lycoming County Prison did not give him adequate
        Case 1:20-cv-00079-MCC Document 21 Filed 07/17/20 Page 2 of 5




medical treatment for his injuries he sustained as a result of the alleged assault. (Doc.

1-2, at 7). He seeks compensatory and punitive damages from these defendants. (Id.)

      Gamon filed this action in the Lycoming County Court of Common Pleas on

December 9, 2019. After being served on December 30, 2019, the Lycoming County

Prison Medical Staff defendant, Nurse Supervisor Kim Poorman, removed the case

to federal court on January 15, 2020. (Doc. 1). Poorman then filed a motion to

dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc.

2). Subsequently, Officers Bell and Gardner and the Williamsport Police Department

also moved to dismiss the complaint against them. (Doc. 10). Both motions have

been fully briefed and are ripe for disposition. (Docs. 6, 14, 15, 17, 18).

      On June 22, 2020, we granted the defendants’ motions to dismiss but allowed

Mr. Gamon to amend his complaint as to some of the defendants in order to attempt

to state a claim upon which relief may be granted. (Docs. 19, 20). On this score, we

stated in clear and precise terms as follows:

      [T]the plaintiff’s complaint against Officers Bell and Gardner will be
      dismissed without prejudice to allow the plaintiff an opportunity to
      remedy the pleading deficiencies that we have identified with respect
      to these claims provided the defendant files an amended complaint on
      or before July 13, 2020.

(Doc. 20).

      This deadline has now passed without any action on the plaintiff’s part to

further litigate these legal flawed claims. Therefore, this matter is now ripe for

                                           2
        Case 1:20-cv-00079-MCC Document 21 Filed 07/17/20 Page 3 of 5




resolution. For the reasons set forth below, we will now dismiss this case with

prejudice.

II.   Discussion

      A.      This Complaint Should Now Be Dismissed with Prejudice

      While our initial analysis called for dismissal of this action, the Court

provided the plaintiff a final opportunity to further litigate this matter by endeavoring

to promptly file a proper amended complaint. Having concluded that this pro se

complaint was flawed in multiple and profound ways, we followed this course,

recognizing that in civil rights cases, pro se plaintiffs often should be afforded an

opportunity to amend a complaint before the complaint is dismissed in its entirety,

see Fletcher-Hardee Corp. v. Pote Concrete Contractors, 482 F.3d 247, 253 (3d Cir.

2007), unless it is clear that granting further leave to amend would be futile, or result

in undue delay. Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

      Thus, in this case, the plaintiff was given this opportunity to further amend

his complaint, but has now forfeited this opportunity through his inaction. In this

situation, where a deficient complaint is dismissed without prejudice but the pro se

plaintiff refuses to timely amend the complaint, it is well within the court’s discretion

to dismiss the complaint with prejudice given the plaintiff’s refusal to comply with

court directives. Indeed, the precise course was endorsed by the United States Court

of Appeals for the Third Circuit in Pruden v. SCI Camp Hill, 252 F. Apex 436, 438

                                           3
        Case 1:20-cv-00079-MCC Document 21 Filed 07/17/20 Page 4 of 5




(3d Cir. 2007). In Pruden, the appellate court addressed how district judges should

exercise discretion when a pro se plaintiff ignores instructions to amend a complaint.

In terms that are equally applicable here the court observed that:

      The District Court dismissed the complaint without prejudice and
      allowed [the pro se plaintiff] twenty days in which to file an amended
      complaint. [The pro se plaintiff] failed to do so. Because [the pro se
      plaintiff] decided not to amend his complaint in accordance with the
      Federal Rules of Civil Procedure, we conclude that the District Court
      did not abuse its discretion when it dismissed [the pro se plaintiff’s]
      complaint with prejudice. See In re Westinghouse Securities Litigation,
      90 F.3d 696, 704 (3d Cir. 1996). The District Court expressly warned
      [the pro se plaintiff] that the failure to amend his complaint would result
      in dismissal of the action with prejudice. “[I]t is difficult to conceive of
      what other course the court could have followed.” Id. (quoting Spain v.
      Gallegos, 26 F.3d 439, 455 (3d Cir. 1994)).

Pruden, 252 F. App'x at 438.

      Therefore, consistent with the prior practice of this court, this complaint will

now be dismissed with prejudice as frivolous without further leave to amend. See,

e.g., Williams v. Harry, No. 1:16-CV-01759, 2017 WL 3454410, at *1 (M.D. Pa.

Aug. 11, 2017) (Kane, J.); Washington v. U.S.P. Canaan Kitchen/FBOP, No. 1:15-

CV-849, 2015 WL 4663188, at *1 (M.D. Pa. Aug. 6, 2015) (Kane, J.); Wicks v.

Barkley, 3:12-CV-02203, 2013 WL 5937066 (M.D. Pa. Nov. 4, 2013) (Mariani, J.);

Davis v. Superintendent, SCI Huntingdon, 3:12-CV-01935, 2013 WL 6837796

(M.D. Pa. Dec. 23, 2013) (Mariani, J.).


                                           4
 Case 1:20-cv-00079-MCC Document 21 Filed 07/17/20 Page 5 of 5




An appropriate order follows.

                                    S/ Martin C. Carlson
                                    Martin C. Carlson
                                    United States Magistrate Judge




                                5
